Citation Nr: 1540469	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from June 1961 to June 1965 and from June 1966 to July 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in his favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) herein constitutes a complete grant of the benefits sought on appeal, no further action is required for that matter.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met.  The Veteran's service-connected disabilities consist of diabetes mellitus, type 2, with cataracts, currently rated as 40 percent disabling; coronary artery disease, currently rated as 30 percent disabling; posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling; anal fissure, currently rated as 20 percent disabling; lumbar spine degenerative disc disease and osteoarthritis, currently rated as 10 percent disabling; status post left parotidectomy residuals, currently rated as 10 percent disabling; tinnitus, currently rated as 10 percent disabling; left lower extremity peripheral neuropathy and radiculopathy, currently rated as 10 percent disabling; right lower extremity peripheral neuropathy, currently rated as 10 percent disabling; and right ankle laxity, right ear hearing loss, postoperative inguinal hernia, gastroesophageal reflux disease (GERD), left ear scar, groin scar, and erectile dysfunction, each currently rated as noncompensable.  The total combined rating for his service-connected disabilities is 80 percent from January 21, 2011, and 90 percent from December 9, 2014.  38 C.F.R. §§ 4.16(a), 4.25.  

The Veteran asserts that his service-connected disabilities collectively prevent him from obtaining and maintaining gainful employment.  He contends that his service-connected disabilities make it improbable that anyone will hire him.

In a July 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), the Veteran indicated that he had last been employed as a pastor for 40 hours a week from 1987 to 2011.  He reported that he became too disabled to work in June 2011 and had not tried to obtain employment since that time.

An August 2012 VA Form 21-4192, (Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer showed he worked from May 1987 to June 2011 as a pastor before retiring with 80 percent VA disability.

Multiple VA examination reports dated in January 2012, August 2012, and September 2012 were associated with the record.  It was indicated that the Veteran's thoracolumbar spine condition would impact his ability to work.  The examiner commented that the Veteran was unable to perform any work that requires lifting more than 40 pounds.  Examiners further noted in individual examination reports that the Veteran's esophageal, eye, ankle, tinnitus, and anal conditions would not impact his ability to work.  

In the August 2012 VA general medical examination report, the examiner simply stated that anal fissures, a right ankle disability, ischemic heart disease, erectile dysfunction, status postoperative inguinal hernia repair residuals, status postoperative parotid mass residuals, and GERD would not prevent the Veteran from obtaining or maintaining gainful employment.  However, the examiner found that degenerative disc disease of the lumbosacral spine would prevent the Veteran from physically demanding occupations, but not from sedentary, supervisory, and/or the minister type of job that he had for several years.  The examiner further opined that diabetic peripheral neuropathy would impact the Veteran's ability to work.  The examiner commented that the Veteran had worked as a minister of a small church until retirement a year ago and had tried to continue to "fill in" for other ministers when necessary.  It was noted that the Veteran was unable to stand in one position for long periods of time due to his lower extremity neuropathy, which prevented him from performing expected duties involved with being a minister. 

In a November 2012 statement, the Veteran's treating private physician, M. J. S., M. D., indicated that he had multiple medical problems that included osteoarthritis, degenerative disk disease, obstructive sleep apnea, insulin dependent diabetes with
peripheral neuropathy, coronary artery disease, and poor hearing.  Due to his multiple health problems, the physician did not "feel" that the Veteran was employable.

In a March 2015 VA spine examination report, the examiner commented that the Veteran was "quite able to do supervisory or sedentary work".

In an April 2015 VA PTSD examination report, the Veteran indicated that he had retired from the ministry about three years ago and no longer did carpentry work, except for occasional "hobby jobs" that he might accept.  The examiner indicated that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to
perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

As an initial matter, the Board has determined that the probative value of the January 2012, August 2012, September 2012, March 2015, and April 2015 VA examiner's opinions has been diminished due to lack of rationale and limited scope.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The August 2012 VA examiner did not provide any rationale for the opinion that that the Veteran was able to obtain and maintain gainful employment in the sedentary, supervisory, and/or a minister type of job unimpeded by his degenerative disc disease and osteoarthritis of the lumbar spine.  Finally, while the VA examiners discussed each service-connected disability separately, no VA examiner of record provided any opinion as to whether the Veteran's service-connected disabilities in aggregate precluded substantially gainful employment.

Based on the foregoing, the record reflects that when evaluated individually, no single service-connected condition appears to render the Veteran unemployable.  However, collectively, it cannot be argued that he is not significantly functionally impaired.  While the Board is cognizant that the Veteran's private physician implicated both service-connected disabilities and a nonservice-connected condition of obstructive sleep apnea in his November 2012 opinion, it was clear that the Veteran's multiple service-connected conditions, collectively, negatively impact the Veteran's employability and affect several critical functions.  After carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

In view of the totality of the evidence, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, the favorable November 2012 private medical opinion of record, and the diminished probative value of the January 2012, August 2012, September 2012, March 2015, and April 2015 VA examination reports, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, as likely as not preclude him from securing and following any substantially gainful occupation (either physical or sedentary). 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


